IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

HENSLEY S. DUNCAN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1573

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 25, 2014.

An appeal from the Circuit Court for Wakulla County.
Charles W. Dodson, Judge.

Hensley S. Duncan, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.